     Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 1 of 16



                   United States District Court
                     District of Massachusetts

                                      )
Arch Insurance Co.,                   )
                                      )
          Plaintiff,                  )
                                      )
          v.                          )
                                      )    Civil Action No.
The Graphic Builders LLC              )    19-12445-NMG
                                      )
          Defendant.                  )
                                      )
                                      )
                                      )

                         MEMORANDUM & ORDER

GORTON, J.

     This case arises out of an alleged breach by The Graphic

Builders LLC (“TGB” or “defendant”) of a Performance Bond issued

by Arch Insurance Company (“Arch” or “plaintiff”) in connection

with a commercial construction contract.       Plaintiff seeks a

judgment declaring that it is discharged from liability under

the surety bond based on TGB’s failure to comply with an express

and unambiguous condition precedent.

     Defendant, the general contractor, on the other hand, seeks

a judgment declaring that Arch, as the surety, has an obligation

under the bond to indemnify TGB independent from any condition

precedent and that its failure to do so constitutes a breach of

the Performance Bond and unfair and deceptive conduct in

violation of M.G.L. c. 93A, §§ 2 & 11 (“Chapter 93A”).


                                 - 1 -
     Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 2 of 16



     Pending before this Court are 1) defendant’s motion to

amend its counterclaim and 2) plaintiff’s motion for summary

judgment on its claim for declaratory relief and all

counterclaims asserted by defendant.      For the reasons that

follow, defendant’s motion will be denied and plaintiff’s will

be allowed.

  I. Background

     Arch is a Missouri corporation with its principal place of

business in New Jersey.    It claims this Court has diversity

jurisdiction over this action for a declaratory judgment against

TGB, a Massachusetts limited liability company.

       A. The Agreements

     In or about May, 2017, TGB entered into a contract with 32

Cambridge Street, LLC to construct an apartment building in the

Charlestown section of Boston, Massachusetts (“the Project”).         A

few months later, TGB executed a subcontract with R.C.M. Modular

Inc. (“RCM”) for certain modular construction work in connection

with the Project.   The subcontract required RCM, inter alia, to

fabricate, deliver and assemble modular components of the

apartment building, warrant that all work by RCM will be free

from defects and indemnify TGB for any cost or damage arising

from that work.

     In November, 2017, Arch issued a Performance Bond

(“Performance” or “Surety” Bond) covering RCM’s work on the

                                 - 2 -
      Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 3 of 16



Project. 1   That agreement provided that RCM and Arch agree to,

“jointly and severally, bind themselves . . . to [TGB] for the

performance of the [subcontract]” which has been incorporated

therein by reference.    Relevant to the pending motions, Section

3 of the bond adds that the obligations thereunder of the surety

(Arch) arise only after:

     1) [TGB] provides notice to [RCM] and the Surety that [TGB]
     is considering declaring a Contractor Default . . .;

     2) [TGB] declares a Contractor Default, terminates the
     Construction Contract and notifies the Surety; and

     3) [TGB] has agreed to pay the Balance of the Contract
     Price in accordance with the terms of the Construction
     Contract to the Surety or to a contractor selected to
     perform the Construction Contract.

     By May, 2018, RCM had fabricated, delivered and begun

installing the modular units for the Project.        Soon thereafter,

TGB complained that the units were defective, namely, that more

than 260 windows were leaking and the exterior of the modules

were misaligned, among other things.       Despite the defects, TGB

did not, however, terminate the subcontract with RCM because, in

its own words, doing so “would be the equivalent of shooting

[itself] in the face”.     TGB, instead, unilaterally arranged for

various third-party subcontractors to remediate RCM’s work at a




1 The Performance Bond issued by Arch is the 2010 version of an
American Institute of Architect form known as the A-312
performance bond.

                                  - 3 -
     Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 4 of 16



cost of more than $2.8 million and subsequently sent several

requests to Arch and RCM seeking indemnification therefor.

       B. Communications Between the Parties

     Between October, 2018, and April, 2019, TGB issued several

letters to Arch and RCM notifying them that TGB was considering

declaring RCM in default of the subcontract and requesting

contractual warranty and indemnification payments.        In April,

2019, representatives of all three entities met to discuss

matters relating to RCM’s non-performance but were unable to

resolve the dispute.

     Later that month, TGB sent to RCM and Arch another letter

which, pursuant to Section 3.1 of the Performance Bond, declared

RCM in default of the subcontract but noted that TGB was “not

yet terminating its subcontract with RCM”.       Arch sent a written

response 1) to confirm its receipt of the notice, 2) to refuse

TGB’s request for contractual warranty and indemnification

payments and 3) to acknowledge that TGB had not terminated its

subcontract with RCM.

     In the following months, TGB sent Arch several notices of

default with respect to Arch’s performance under the Performance

Bond and declared that Arch owed TGB $3 million, the purported

cost of remediating RCM’s work.     Arch, in response, rejected

TGB’s demand and denied liability under the Performance Bond

based on TGB’s failure to terminate the subcontract with RCM.

                                 - 4 -
     Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 5 of 16



       C. Procedural History

     In December, 2019, Arch filed this suit seeking a

declaration that TGB has materially breached the Performance

Bond by failing to terminate RCM as a subcontractor, a condition

precedent, thereby rendering the bond null and void and

discharging Arch from liability thereunder.       In January, 2020,

TGB counterclaimed that Arch, independent from any condition

precedent, is required by the Performance Bond to cure RCM’s

defective work, indemnify TGB and issue it warranty payments.

TGB asserts three counts: breach of the Performance Bond (Count

I); unfair and deceptive conduct in violation of Chapter 93A

(Count II) and a claim for declaratory judgment (Count III).

     On June 5, 2020, TGB moved to supplement its counterclaim

pursuant to Fed. R. Civ. P. 15.     It seeks to add factual

allegations which arose after it filed its counterclaims,

namely, that Arch retaliated against TGB for asserting a Chapter

93A claim by

     threaten[ing] TGB that absent withdrawal of the [Chapter
     93A] Counterclaim, it would terminate its surety
     relationship with Tocci (TGB’s parent company).

(parentheses in original).     TGB did not withdraw the claim and,

“in retaliation of TGB’s refusal”, Arch allegedly terminated its

surety relationship with TGB’s corporate parent (Tocci) which

purportedly caused Tocci to lose out on a $35 million project.




                                 - 5 -
     Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 6 of 16



Finally, TGB submits that Tocci has assigned all of its rights

against Arch to TGB.

     A few weeks later, Arch moved for summary judgment,

contending that Section 3 of the Performance Bond unambiguously

provides conditions precedent to its obligation to perform under

the bond agreement.    Arch submits that terminating the

subcontract with RCM is one such condition which TGB has not

satisfied.   That failure, Arch avers, discharges it from

liability under the Performance Bond and warrants entry of

summary judgment in its favor.

     TGB disagrees, rejoining that there is no condition

precedent to Arch’s obligation to indemnify and issue a warranty

to TGB for defects in RCM’s work because Section 1 of the

Performance Bond renders Arch jointly and severally responsible

for all of RCM’s obligations under the subcontract.        TGB submits

that the Performance Bond distinguishes between 1) claims that

require the surety to complete work on the Project, for which

termination of the subcontract is a condition precedent and

2) claims that simply require the surety to reimburse TGB for

damages caused by RCM’s breach of the subcontract, for which

there is no condition precedent.     That alleged distinction is

purportedly based on the fact that the subcontract authorizes

TGB to correct deficiencies of and seek indemnification from its

subcontractor without termination.

                                 - 6 -
     Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 7 of 16




  II. Motion to Supplement

         A. Legal Standard

     Because defendant’s motion to “amend” is based on events

which occurred subsequent to the filing of its original

counterclaim, it will be treated as a motion to supplement

pursuant to Fed. R. Civ. P. 15(d). See Structural Systems, Inc.

v. Sulfaro, 692 F. Supp. 34, 35 (D. Mass. 1988).        Rule 15(d)

gives courts wide discretion in deciding whether to allow or

deny leave to supplement pleadings. U.S. ex rel. Gadbois v.

PharMerica Corp., 809 F.3d 1, 6-7 (1st Cir. 2015).        A court acts

within that discretion if it denies leave for reasons of, inter

alia, bad faith, unjustifiable delay, undue prejudice to the

opposing party or futility of supplementation. Id. at 7.

         B. Application

     The seminal reason for denying leave to supplement here is

futility.   In assessing futility, the court applies “the same

standard of legal sufficiency as applies to a Rule 12(b)(6)

motion”. Glassman v. Computervision Corp., 90 F.3d 617, 623 (1st

Cir. 1996).   To survive a 12(b)(6) motion, a counterclaim must

contain “sufficient factual matter” to state a claim for relief

that is actionable as a matter of law and “plausible on its

face.”   Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).         A

                                 - 7 -
     Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 8 of 16



counterclaim is facially plausible if, after accepting as true

all non-conclusory factual allegations, the court can draw the

reasonable inference that the defendant is liable for the

misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).

     A court may not disregard properly pled factual allegations

even if actual proof of those facts is improbable. Id.         Rather,

the relevant inquiry focuses on the reasonableness of the

inference of liability that the plaintiff is asking the court to

draw. Id. at 13.   When rendering that determination, a court may

not look beyond the facts alleged in the complaint, documents

incorporated by reference therein and facts susceptible to

judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011).

     Chapter 93A prohibits “unfair or deceptive acts or

practices in the conduct of any trade or commerce”. M.G.L. c.

93A, § 2.   A Chapter 93A claim must allege a practice that 1) is

within the penumbra of some common law, statutory or other

established concept of unfairness, 2) is immoral, unethical,

oppressive or unscrupulous and 3) causes substantial injury to

consumers, competitors or other business entities. Mass Eye &

Ear Infirmary v. QLT Phototherapeutics, Inc., 412 F.3d 215, 243

(1st Cir. 2005) (quoting PMP Assocs., Inc. v. Globe Newspaper

Co., 321 N.E.2d 915, 917 (1975)).

                                 - 8 -
     Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 9 of 16



     Here, defendant’s motion to supplement is futile because

the new allegations are conclusory, reciting only threadbare

accusations that Arch “threatened” TGB and, “in retaliation[,]

. . . terminated its bonding relationship with Tocci” which

caused Tocci to lose out on a $35 million project.        See

Penalbert-Rosa v. Fortuno-Burset, 631 F.3d 592, 595 (1st Cir.

2011) (“some allegations, while not stating ultimate legal

conclusions, are nevertheless so threadbare or speculatory that

they fail to cross the line between the conclusory and the

factual.” (internal quotation marks omitted) (quoting Twombly,

550 U.S. at 557 n.5)).    Missing from the proposed supplemental

pleading is any factual allegation detailing, for instance, by

whom, to whom, when and how the threat was made.        Also missing

is any factual allegation illuminating how Arch’s purported

termination of the surety relationship caused Tocci to lose out

on a bid on a $35 million project. See A.G. ex rel. Maddox v.

Elsevier, Inc., 732 F.3d 77, 81 (1st Cir. 2013) (finding

allegations of causation to be conclusory where the complaint

merely stated that, “[b]ut for” the Case Report, the plaintiffs’

malpractice trials “would have been successful”(brackets in

original)).   Without more, TGB has failed to state a claim for

retaliation in violation of Chapter 93A.

     Furthermore, TGB’s motion was filed just before the summary

judgment deadline and seeks to insert into this litigation the

                                 - 9 -
        Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 10 of 16



interest of a third-party.        It serves only to delay the

proceedings and prejudice the plaintiff and will, accordingly,

be denied.

  III. Motion for Summary Judgment

     Arch, the surety, contends that it is entitled to summary

judgment declaring that it is exonerated and discharged from any

and all liability relating to the Performance Bond based on the

failure of the general contractor, TGB, to comply strictly with

the express and unambiguous conditions precedent therein.             TGB

retorts that 1) no condition precedes Arch’s obligation under

the Performance Bond and the incorporated subcontract to

investigate TGB’s claim, indemnify TGB and issue it a warranty

for any and all cost and damage arising from deficiencies in

RCM’s work and 2) Arch’s failure to so perform constitutes a

breach of the Performance Bond and unfair and deceptive conduct

in violation of Chapter 93A.

     Resolution of every claim and counterclaim, and thus

plaintiff’s summary judgment motion, depends entirely upon the

language of the Performance Bond, specifically, whether Section

3, in fact, unambiguously imposes conditions precedent to any

obligation of the surety.        Because this Court concludes that the

language in Section 3 clearly and unambiguously imposes such

conditions precedent, it will enter summary judgment in favor of

Arch.

                                    - 10 -
     Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 11 of 16



       A. Legal Standard

     The role of summary judgment is “to pierce the pleadings

and to assess the proof in order to see whether there is a

genuine need for trial.” Mesnick v. Gen. Elec. Co., 950 F.2d

816, 822 (1st Cir. 1991) (quoting Garside v. Osco Drug, Inc.,

895 F.2d 46, 50 (1st Cir. 1990)).      The burden is on the moving

party to show, through the pleadings, discovery and affidavits,

“that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

     A fact is material if it “might affect the outcome of the

suit under the governing law . . .” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).      A genuine issue of material

fact exists where the evidence with respect to the material fact

in dispute “is such that a reasonable jury could return a

verdict for the nonmoving party.” Id.

     If the moving party satisfies its burden, the burden shifts

to the nonmoving party to set forth specific facts showing that

there is a genuine, triable issue. Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986).    The Court must view the entire record in

the light most favorable to the non-moving party and make all

reasonable inferences in that party's favor. O'Connor v.

Steeves, 994 F.2d 905, 907 (1st Cir. 1993).       Summary judgment is

appropriate if, after viewing the record in the non-moving

                                 - 11 -
     Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 12 of 16



party's favor, the Court determines that no genuine issue of

material fact exists and that the moving party is entitled to

judgment as a matter of law. Celotex Corp., 477 U.S. at 322-23.

       B. Application

     Under Massachusetts law, a condition precedent is an event

which must occur “before an obligation to perform arises under

the contract.” Mass. Mun. Wholesale Elec. Co. v. Town of

Danvers, 577 N.E.2d 283, 288 (Mass. 1991).       Without the

occurrence of that event, “the obligations attached to the

condition[ ] may not be enforced”. Id.

     The interpretation of a performance bond, and whether it

imposes a condition precedent, is a question of law for the

court. See Enterprise Capital, Inc. v. San-Gra Corp., 284 F.

Supp. 2d 166, 179 n.21 (D. Mass. 2003) (“Whether the provisions

outlined in Paragraph 3 of the Performance Bond are conditions

precedent is a question of law for the Court to decide.”);

Sullivan v. Southland Life Ins. Co., 854 N.E.2d 138, 141 (Mass.

App. Ct. 2006).   When the language therein is clear and

unambiguous, “its interpretation is appropriately decided on

summary judgment”, Sullivan, 854 N.E.2d at 141, and its “plain

and ordinary meaning” controls. Enterprise Capital, 284 F. Supp.

2d at 175.   The language of a performance bond is not deemed

ambiguous “merely because the parties urge different

interpretations”. Evergreen Partnering Group, Inc. v. Pactiv

                                 - 12 -
     Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 13 of 16



Corp., No. 11-cv-10807, 2014 WL 199631, at *3 (D. Mass. Jan. 17,

2014).

     Here, this Court concludes that the Performance Bond

clearly and unambiguously imposes conditions precedent which

must occur before Arch is required to perform any of its

obligations thereunder.    Several other courts interpreting

analogous language, including another Session of this Court,

have concluded likewise. See, e.g., Enterprise Capital, 284 F.

Supp. 2d at 179 n.21 (construing language identical to Section 3

and finding that the provisions therein “were indeed conditions

precedent”, in part, because “other courts have consistently

interpreted the language of this Performance Bond—'the Surety’s

obligation under this Bond shall arise after . . .’ to indicate

the listing of conditions precedent” (citing North Am. Specialty

Ins. Co. v. Cichester School Dist., No. 99-cv-2394, 2000 WL

1052055, at *16 (E.D. Pa. July 20, 2000); Bank of Brewton, Inc.

v. Intn’l Fidelity Inst. Co., 827 So.2d 747, 753 (Ala. 2002));

Sonoma Springs Ltd Partnership v. Fidelity & Deposit Co. of Md,

409 F. Supp. 3d 946, 952 (D. Nev. 2019) (interpreting the

provisions in Section 3 of the Performance Bond to impose

conditions precedent); see also Stonington Water St. Assoc., LLC

v. Hodess Bldg. Co., 792 F. Supp. 2d 253, 262–63 (D. Conn. 2011)

(“[C]ompliance with the conditions precedent [set forth in

Section 3] is necessary in order to invoke the surety’s

                                 - 13 -
     Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 14 of 16



obligation under the performance bond and failure to do [so] is

fatal to the obligee’s claim for coverage.”).

     The most relevant section of the Performance Bond to the

pending summary judgment motion is Section 3.        That section

provides that the obligations of the surety (Arch) under the

agreement arise only after:

     1) [TGB] provides notice to [RCM] and the Surety that [TGB]
     is considering declaring a Contractor Default . . .;

     2) [TGB] declares a Contractor Default, terminates the
     Construction Contract and notifies the Surety; and

     3) [TGB] has agreed to pay the Balance of the Contract
     Price in accordance with the terms of the Construction
     Contract to the Surety or to a contractor selected to
     perform the Construction Contract.

That language clearly and unambiguously imposes several

conditions which precede all of Arch’s obligations to perform

under the Performance Bond.     No provision in the bond or the

incorporated subcontract distinguishes between claims as to

which the conditions precedent are or are not applicable.

     At issue here is Section 3.2 which unambiguously sets forth

the condition that TGB must, inter alia, terminate its

subcontract with RCM to obligate the surety’s performance.             It

is undisputed that TGB never terminated that subcontract but,

instead, unilaterally arranged for third-party subcontractors to

remediate RCM’s work.    Indeed, TGB admitted as much and stated

that terminating the subcontract would be “shooting [itself] in


                                 - 14 -
     Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 15 of 16



the face”.    Accordingly, TGB indisputably failed to comply with

a condition precedent and, therefore, cannot enforce the

obligation of Arch to indemnify which arises pursuant to the

Performance Bond and/or the incorporated subcontract.

     For the same reason, this Court finds that TGB materially

breached the Performance Bond and that Arch will be discharged

from any and all liability relating thereto, including

investigating and indemnifying TGB’s claims thereunder. See

Stonington Water Street, 792 F. Supp. 2d at 267 (concluding that

a project owner’s failure to terminate the contractor and its

unilateral decision to hire successor contractors constituted a

material breach of the performance bond (citing Enterprise

Capital, 284 F. Supp. 2d 166)).      It follows that TGB’s

counterclaims which rely on Arch’s alleged failure to perform

its obligations under the bond agreement (i.e., breach of

Performance Bond and violation of Chapter 93A) cannot withstand

summary judgment in the surety’s favor.

     In an apparent last-ditch effort to avoid summary judgment,

TGB contends in its opposition memorandum that it was unable to

satisfy the termination requirement of Section 3.2 because RCM

had “substantially completed” its work under the subcontract and

thus could not be terminated.     That argument is, however,

unavailing.   First, no provision in the subcontract forecloses

TGB’s right to terminate the subcontract after “substantial

                                 - 15 -
     Case 1:19-cv-12445-NMG Document 50 Filed 02/12/21 Page 16 of 16



completion” by the subcontractor.      Rather, Section 16.2 of the

subcontract provides, in the event RCM violates any provision of

the subcontract, that TGB may

     terminate the employment of [RCM] and take possession of
     the site and of all materials, equipment, tools,
     construction equipment and machinery thereon owned by
     [RCM], and [RCM] shall not be entitled to receive any
     further payment until all the Work is fully completed.

     Second, in prior submissions, representatives of TGB have

stated that they consciously chose not to terminate RCM because

doing so did not give TGB “the warm and fuzzies”.        It was not

because termination was impossible or impracticable.         Given that

TGB could have terminated RCM but chose not to do so, in

contravention of a condition precedent imposed by Section 3.2,

this Court will enter summary judgment in favor of Arch on all

claims and counterclaims.

                                 ORDER

     For the foregoing reasons, defendant’s motion to amend

(Docket No. 18) is DENIED and plaintiff’s motion for summary

judgment (Docket No. 25) is ALLOWED.

So ordered.

                                         \s\ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated February 12, 2021




                                 - 16 -
